Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Status of Claims
Claims 1-20 are pending.
Claims 12-20 have been examined.
Claims 1-11 stand withdrawn from consideration as drawn to a non-elected invention.

Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalrymple et al. US PG PUB 2006/0234871 (hereinafter Dalrymple).

Claim 12. 
Dalrymple teaches:
A polymer gel composition for treating an aqueous zone of a subterranean formation, abstract, gel composition for cement downhole; [0004] teaches polymer gel or gel systems;
the polymer gel composition comprising:
base polymer based on the total weight of the polymer gel composition; [0013] teaches 1 to 5 percent by weight of copolymer of acrylamide and t-butyl acrylate;
cross-linking agent based on the total weight of the polymer gel composition; [0013] teaches polyethylene imine as a crosslinking agent; 
silane compound based on the total weight of the polymer gel composition; [0034] teaches .1 to 3 wt percent of an aminopropyl trimethoxysilane.
and the balance water, abstract water.
Dalrymple teaches a crosslinking agent but does not teach a crosslinking agent having a concentration of from .3 weight percent to 2 weight percent. Dalrymple teaches a crosslinking agent having a concentration of 1.3 percent. 
Because the amount of the crosslinking agent of Dalrymple is in the middle of the range of Applicant it would have been obvious to one having ordinary skill in the art as a matter of routine optimization to vary the amount of crosslinking agent of Dalrymple and still have a reasonable expectation of success.
Dalrymple teaches a silane compound but does not teach a silane compound having a concentration of from 3 weight percent to 10 weight percent. Dalrymple teaches a silane compound having a concentration of .1 to 3 percent. 
Because the ranges are overlapping and close it would have been obvious to one having ordinary skill in the art as a matter of routine optimization to vary the amount of silane compound of Dalrymple and still have a reasonable expectation of success.

Claim 13. 
Dalrymple teaches:
further comprising aqueous silicate solution based on the total weight of the polymer gel composition; [0053] teaches silicate salts which will be aqueous in the base water. 

It would have been obvious to one having ordinary skill in the art as a matter of routine optimization to vary the amount of an aqueous silicate solution of Dalrymple and still have a reasonable expectation of success as a matter of routine optimization since Applicant has not stated that the amount of silicate solves any stated problem or shows unexpected results.

Claim 14. 
Dalrymple teaches:
where the aqueous silicate solution comprises sodium silicate, potassium silicate, or both, [0053] teaches sodium silicate and potassium silicate.

Claim 15. 
Dalrymple teaches:
in which the base polymer includes poly[acrylamide-co-(tert-butyl acrylate)], polyacrylamide homopolymer, or poly[acrylamide-co-(rerl-butyl acrylate)] and polyacrylamide homopolymer, [0014] teaches copolymber between acrylamide and t-butyl acrylate.

Claim 16. 
Dalrymple does not specifically teach:
in which the base polymer has an average molecular weight of from 250,000 to 500,000 grams per mole. 

It would have been obvious to one having ordinary skill in the art as a matter of routine optimization to vary the amount of the molecular weight of the base polymer depending on a a variety of factors such as the desired size of the polymer to fit into tight formations and still have a reasonable expectation of success as a matter of routine optimization. 
 
Claim 17. 
Dalrymple teaches:
in which the cross-linking agent comprises polyethyleneimine, [0013].

Claim 18. 
Dalrymple teaches:
in which the silane compound is an amino-silane compound having the following chemical formula (II): H2N-R1-Si(R2)3 (II); in which: R' is a linear or branched hydrocarbyl having from 1 to 20 carbon atoms; and each R2 is independently selected from a linear or branched hydrocarbyl having from 1 to 10 carbons, an amine group, or an alkoxy group having general formula (-O-R3), where R3 can be a linear or branched hydrocarbyl having from 1 to 10 carbon atoms, where at least one R2 is an alkoxy group.  Applicant has elected 3-aminopropyltriethoxysilane, which is taught in [0034].

Claim 19. 
Dalrymple teaches:
in which the silane compound comprises 3 -aminopropyltriethoxysilane, 3 aminopropyltriethoxy silane 3- aminopropyltrimethoxysilane, or both.  Applicant has elected 3-aminopropyltriethoxysilane, which is taught in [0034].

Claim 20. 
Dalrymple does not specifically teach:
where an initial viscosity of the polymer gel composition is from 5 centipoise to 10 centipoise at surface atmospheric conditions and before cross-linking of the polymer gel composition.
Because the composition of Dalrymple overlaps that of Applicant’s in materials and amounts; because Dalrymple teaches a low gelation prior to crosslinking ([0035] and [0049]) it is reasonable to assume that the initial viscosity of the polymer gel composition would have the same value as that claimed by Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. US PG PUB 2009/0078419 teaches applicant’s claimed gel, silane compound.
2.  US PG PUB  teaches applicant’s claimed gel, silicate compounds, silane compounds.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R NOLD/             Examiner, Art Unit 3674